                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO

LINDA CAREY, ELIZABETH OKAKPU                     )
and BIKRAMJIT MATHAUN, individually )                 Civil Action No. 3:17-cv-00213-TMR
and on behalf of all others similarly situated,
                                       )
                                       )
                          Plaintiffs,  )
                                       )
       v.                              )
                                       )
PHYSICIAN TECHNOLOGY                   )
PARTNERS, LLC,                         )
                          Defendant.   )
______________________________________ )

                                                  ORDER

        Upon consideration of the Parties’ Stipulation Requesting Dismissal of the Action with

Prejudice and Entry of Judgment, and for good cause shown, it is hereby ORDERED that the Clerk

is directed to enter judgment in this action in favor of Plaintiffs and dismiss this action with

Prejudice.


        IT IS SO ORDERED.



                      November 5,
        Signed on _________________, 2018.



                                                      s/Thomas M. Rose
                                                      Honorable Thomas M. Rose
                                                      United States District Judge
